160 N.J. Super. 28 (1978)
388 A.2d 1272
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JOHN M. COX, PENDELEN CANDITO, ET AL., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued May 23, 1978.
Decided June 2, 1978.
*29 Before Judges LYNCH, BISCHOFF and KOLE.
Mr. Harold J. Ruvoldt argued the cause for appellant John M. Cox (Messrs. Ruvoldt & Ruvoldt, attorneys).
Mr. James A. Mella argued the cause for appellant Pendelen Candito (Messrs. J.J. & J.C. Messina, attorneys).
Mr. Blair R. Zwillman, Deputy Attorney General, argued the cause for respondent (Mr. John J. Degnan, Attorney General, attorney for respondent; Mr. William F. Hyland, former Attorney General and Mr. Zwillman, of counsel and on the brief).
PER CURIAM.
The trial court, by orders of June 21, 1977 and August 7, 1977, denied defendants' motions to dismiss the counts of the indictment relating to the crimes of cheating or defrauding by false pretenses and conspiracy with respect thereto, as well as aiding and abetting in the commission of the false pretenses crimes. N.J.S.A. 2A:111-1, *30 2A:98-1, 2A:98-2 and 2A:85-14.[1] These consolidated appeals followed.
The orders are affirmed substantially for the reasons set forth by Judge Bachman in his opinion reported at 150 N.J. Super. 599 (Law Div. 1977).
Affirmed.
NOTES
[1]  We note that the charges in the indictment involving defendant Candito do not specifically charge the aiding and abetting statute, N.J.S.A. 2A:85-14. Such omission is of no legal significance. State v. Cooper, 10 N.J. 532, 568 (1952).